HOUSTON, Justice
(concurring in the result).
The trial court correctly held that under the Alabama Competitive Bid Law, specifically under Ala.Code 1975, § 41-16-31, Vinson Guard Service, Inc. (“Vinson”), lacked standing to seek to be awarded the contract for security guard services put out for bids by the Retirement Systems of Alabama (“RSA”) and to challenge RSA’s decision to rebid that contract. This is so even if Vinson was the low bidder, which Vinson contends it was (a contention RSA disputes). This Court need not decide who was the low bidder; that fact is irrelevant in this action — an action that Vinson had no standing to bring.